DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Grant and Gage and further in view of Broz et al (US 2014/0344359) or Cheesman et al (US 2018/0060883).
Claim 1, Robinson, except the feature placed within the square brackets, teaches a method of automatically providing a moderated debate comprising: 
in a system processing device having a display and a network connection, 
providing a method for a first debater to choose a topic and use a first debater communication device in communication with the system processing device to invite a second debater, (Robinson: A user (or group of users) chooses a topic that he/she wishes to debate and invites a second user (or group of users) to the debate, [0005, 0006, 0018, 0026]), using a second debater communication device in communication with the system processing device to a [[live video = x4]] debate
via [[live video =x4]] with the second debater to argue the topic (Robinson: The communication can provide a first position on the topic and comprise a first argument purporting to support the first position, [0006]) [[for a first timed duration = x1 and to mute the second debater during the first timed duration = x2]]; 
providing a method for the second debater to argue the topic via [[live video = x4]] with the first debater for a second timed duration [[and to mute the first debater = x3]] during the second timed duration; (Robinson: The timer can be used to track a response period, where the response period provides a time limit in which the second user is permitted to respond to the communication, [0006]);
providing a method to record and save the debate [[video = x4]] to a storage device.  (Robinson: archived debates, [0030] and debates made available for viewing [0019-0020] meaning it recorded and saved before made available for viewing).
Regarding the features placed within the square-brackets… control 
x1:	Grant teaches that each debater is given a fixed length of time to talk… wherein, …the fixed length is established in advance, [0066]) and 
x2 and x3: Gage teaches “the portal may provide a moderator with the ability to add or remove endpoints, to mute endpoints, or to take any other type of action known in the art, [0058]”.


(i)	Broz who teaches a live video debate between candidates 18 and 20 occurring in the real time, [0028, 0029, 0033, 0035, 0037, 0039, 0043] and Figs. 1A, 1B and 1C.  OR
(ii)	Cheesman teaches “the respondent corresponding to the first respondent client device 110a can be experiencing an event via a digital media stream (e.g., a live video stream of a political debate), while the respondent corresponding to the second respondent client device 110b can be experiencing the event in person (e.g., attending the political debate). Thus, the respondents can interact with the survey questions on the respective devices to provide perception data for the same event via different event platforms (e.g., viewing a live video stream versus live in-person attendance), [0044]”.

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teachings of Grant and Gage into the teaching of Robinson for the purpose of providing the moderator or the system itself an ability to control the time fairly given to each debater and also to control a debater by muting if he or she starts over-talking, or interrupting other participants or speakers and also to include the teaching of Broz or Cheesman for the purpose of providing an ability to control acyions during a live video debate to provide greater enjoyment to the viewers.
Claim 2. The method of claim 1 wherein the first debater communication device is a smartphone.  (Robinson: Fig. 1, 104, 108; Gage: Fig. 7).
(By obviousness since Robinson provides multiple rounds for a debate and as presented in claim 1, the combined method of Robinson, Grant and Gage presented an ability to time anyone and any presentation/argument as well as muting anyone at any time).
Claim 5. The method of claim 4 further including providing a method for a viewer to view the saved debate.  (Robinson: the debates (both during the debate and after completion of the debate) can be made available to non-participants for their review, [0019]).
Claim 6. The method of claim 5 further including providing a method for the viewer to vote for the first or second debater. (Grant: viewers can also vote… for the overall winner, [0082]).
Claim 7. The method of claim 6 further including providing a method for sharing the stored debate on social media.  (Robinson: [0019, 0020]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson/Grant and Gage and Broz OR Cheesman further in view of Osminer).

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Osminer into the teaching of Robinson for the purpose of utilizing one of the most effective and popular medium for sharing information with others. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson/Grant and Gage and Broz OR Cheesman  and further in view of Raythod.
	Claim 9. The method of claim 1 wherein the first and second debater can redo 
	Robinson does not teach the feature of claim 9, Raythod discuss the users can pause or restart paused conversation or restart paused conversation as per schedule decided by both, [0092] and after ending current communication session, enabling both users to save conversations locally or at one or more external databases or servers or devices, [0050].

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Raythod into the teaching of Robinson for the purpose of emphasizing on the saving feature to be performed at the end of the discussion/argument/debate.
Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651